Citation Nr: 1722802	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left ear hearing loss. 

2.  Entitlement to an effective date earlier than March 7, 2015, for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7804.

3.  Entitlement to an effective date earlier than March 7, 2015, for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7800.

4.  Whether the December 2001 rating decision contained clear and unmistakable error (CUE) in its failure to service connect a tumor of the brain that developed within one year of the Veteran's separation from service, and all residuals of that tumor, including head scarring arising out of the surgery to remove the tumor.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1987 to June 1995.  She was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In May 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  By letter dated April 2017, the Veteran was informed that the Veterans Law Judge who conducted her hearing was no longer employed at the Board and that she had the option to have a second hearing.  The Veteran timely responded that she did not wish to have another Board hearing.  

In November 2015, the Board remanded the case to obtain additional VA treatment records, including a VA audiology note dated December 23, 2010.  The claim has now been returned to the Board for review.  Upon reviewing the development since November 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

Finally, based on the Veteran's statements with respect to her earlier effective date claims, the Board has added one more, based on what the Board's finds to be essentially two intertwined theories of entitlement, one based on the existence of an earlier claim, and the second based on a theory of clear and unmistakable error in the December 2001 rating action's failure to service connect a tumor of the brain that developed within one year of the Veteran's separation from service, and all residuals of that tumor, including head scarring arising out of the surgery to remove the tumor.  The Board has adjudicated the first theory below and will remand the clear and unmistakable error claim for initial adjudication by the RO, and if necessary, the issuance of a supplemental statement of the case.

The issue of whether the December 2001 rating decision contained CUE in its failure to service connect a tumor of the brain that developed within one year of the Veteran's separation from service, and all residuals of that tumor, including head scarring arising out of the surgery to remove the tumor, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's hearing loss was manifested by level I hearing in the right ear and level XI hearing in the left ear.

2.  On March 7, 2015, the Veteran filed a claim of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7804; no earlier record constitutes a formal or informal claim for this benefit.

3.  On March 7, 2015, the Veteran filed a claim of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7800; no earlier record constitutes a formal or informal claim for this benefit.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an effective date earlier than March 7, 2015, for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7804, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date earlier than March 7, 2015, for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7800, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran is also challenging the effective dates assigned for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Schedular ratings

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In December 1995, the RO granted service connection for bilateral hearing loss at an initial rating of 0 percent, effective June 3, 1995.  That decision was not appealed and became final in December 1996.  In October 2010, the RO denied the Veteran's July 18, 2007, claim for an increased rating for hearing loss, and the Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to the date that the claim was filed.  38 C.F.R. § 3.400(o).  This includes the results of audiological examinations dated April 2007, May 2007, December 2010, May 2012, March 2015, and August 2015.  

The Veteran's April 2007 and May 2007 VA examinations do not provide for a disability rating in excess of 10 percent for hearing loss.  For both exams, identical puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
95
105
105+
105+
105+

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 11 decibels in the right ear and 105 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 100 percent in the right ear and 0 percent in the left ear for both exams.  It should be noted that pursuant to 38 C.F.R. § 4.85(f) (2016), if impaired hearing is service connected in only one ear, as it is here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  Therefore, the audiological findings correspond to a level I hearing in the right ear and level XI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level XI hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration of Table VIa does not provide a higher rating.  Since the Veteran's puretone levels are 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz, Table VIa is applicable.  38 C.F.R. § 4.86(a).  Under this table, the Veteran has level XI hearing in the left ear, which still yields a 10 percent evaluation under Table VII.  

The Veteran's December 2010 Vista Imaging examination does not provide for a disability rating in excess of 10 percent for hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
25
LEFT
110
110
110
110
110

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 16 decibels in the right ear and 110 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 100 percent in the right ear and 0 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level XI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level XI hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration of Table VIa does not provide a higher rating.  Since the Veteran's puretone levels are 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz, Table VIa is applicable.  38 C.F.R. § 4.86(a).  Under this table, the Veteran has level XI hearing in the left ear, which still yields a 10 percent evaluation under Table VII.  

The Veteran's May 2012 VA examination does not provide for a disability rating in excess of 10 percent for hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
15
LEFT
100
105+
105+
105+
105+

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 9 decibels in the right ear and 105 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 94 percent in the right ear and 0 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level XI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level XI hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration of Table VIa does not provide a higher rating.  Since the Veteran's puretone levels are 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz, Table VIa is applicable.  38 C.F.R. § 4.86(a).  Under this table, the Veteran has level XI hearing in the left ear, which still yields a 10 percent evaluation under Table VII.  

The Veteran's March 2015 private examination does not report puretone threshold values at 3000 Hertz.  It therefore cannot provide competent evidence of hearing loss for VA purposes.  See 38 C.F.R. § 4.85(d).  

The Veteran's August 2015 VA examination does not provide for a disability rating in excess of 10 percent for hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
105
105
105
105
105

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 15 decibels in the right ear and 105 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 94 percent in the right ear and 0 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level XI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level XI hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration of Table VIa does not provide a higher rating.  Since the Veteran's puretone levels are 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz, Table VIa is applicable.  38 C.F.R. § 4.86(a).  Under this table, the Veteran has level XI hearing in the left ear, which still yields a 10 percent evaluation under Table VII.  

None of the audiological examinations of record reported a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  For this reason, the criteria of 38 C.F.R. § 4.86(b) are inapplicable.  

The Board has considered the Veteran's testimony, including that from the May 2015 hearing, that her hearing loss affects her ability to use headphones at her job in program support for VA and knowing when a visitor is knocking on her door or ringing her doorbell.  The Board has also considered her October 2007 personal statement that she was declared not fit for duty because of her hearing loss.  However, while the Board is sympathetic towards the Veteran's condition, the rating of her hearing loss can only be accomplished as a result of the mechanical application of Diagnostic Code 6100.  Lay testimony by itself is insufficient.  

Finally, the evidence of record provides no basis for staged ratings.  

B.  Extraschedular ratings 

The Board has also considered whether an extraschedular rating is warranted for the Veteran's service-connected hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and puretone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has been manifested by difficulty hearing co-workers and clients at work and hearing visitors knock on her door at home.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, speech discrimination testing conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of her left ear hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in a January 2014 VA mental health outpatient note, the Veteran noted that was driving a taxi, enjoying it, and making good money at it.  It does not appear, therefore, that the Veteran's service-connected tinnitus and hearing loss have resulted in her unemployability.  In light of these findings, the Board will not infer a claim of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  

The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, on March 7, 2015, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran disagrees with the effective date of March 7, 2015, assigned for the grant of service connection for scars.  She argues that her effective date should be July 1, 2006, when she was rated at 40 percent for post-operative, cavernous vascular malformation with epileptic seizures.  See August 2015 notice of disagreement (VBMS receipt date September 20, 2015).  

The Veteran is service-connected for post-operative, cavernous vascular malformation with epileptic seizures from October 19, 1999, the date that she filed her claim.  The basis of this claim was a surgery that occurred in October 1995.  See October 1999 correspondence.  The original disability rating was 40 percent.  It was increased to 80 percent effective October 25, 2002, the date that the Veteran filed an increased rating claim.  See October 2002 statement in support of claim.  In an April 2006 rating decision, the disability rating was decreased back to 40 percent, effective July 1, 2006.  

On review, the record does not contain any earlier communication indicating an intent to file a service connection claim for scars.  In the October 19, 1999, and October 25, 2002, claims, the Veteran did not list or otherwise reference scars.  As such, it is not evident that the Veteran intended to file a claim for scars as part of the original compensation claims.  Other filings submitted in connection her seizure-based claims do not address complaints or findings regarding scars.  See March 2014 fully developed claim; February 2014 statement in support of claim; May 2011 report of general information; August 2010 statement in support of claim; March 2010 statement in support of claim; September 2004 statement in support of claim; June 2004 statement in support of claim; June 2000 correspondence.  

VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  Regarding the date of entitlement, to the extent that the Veteran has contended that she is entitled to an earlier effective date because scars began prior to the date of the March 7, 2015 claim, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to that time, the effective date for an award based on an original claim (i.e., the first claim filed for that benefit) cannot be earlier than the date of VA's receipt of the claim.  The Board notes that the Veteran is competent to report such symptoms as scars, to include date of onset; however, this date is before the date of claim and thus the date of claim is the later of the two.  

Moreover, although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances, that regulation is not applicable to original service connection claims, as is the case here.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Brannon, 12 Vet. App. at 35 (holding that medical evidence did not constitute an informal original claim under § 3.155(a) for secondary service connection for a psychiatric condition, because "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection for the psychiatric condition.").

Based on the foregoing, the Board concludes that a formal or informal claim for service connection for scars was not received prior to the claim submitted on March 7, 2015.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to a disability rating in excess of 10 percent for left ear hearing loss is denied.

Entitlement to an effective date earlier than March 7, 2015, for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated under Diagnostic Code 7804, is denied.

Entitlement to an effective date earlier than March 7, 2015, for the grant of service connection for head scars associated with post-operative, cavernous vascular malformation with epileptic seizures, rated Diagnostic Code 7800, is denied.


REMAND

As was noted previously, in examining the statements of the Veteran with respect to her earlier effective date claims, the Board finds that it includes a claim of CUE with respect to the December 2001 rating decision's failure to service connect a tumor of the brain that developed within one year of the Veteran's separation from service, and all residuals of that tumor, including head scarring arising out of the surgery to remove the tumor.  However, since this intertwined claim has not been adjudicated by the RO, the Board finds that remand is appropriate so that the RO can initially do so, and if necessary, issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether the December 2001 rating decision contained clear and unmistakable error (CUE) in its failure to service connect a tumor of the brain that developed within one year of the Veteran's separation from service, and all residuals of that tumor, including head scarring arising out of the surgery to remove the tumor.  If any benefit sought is not granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), afford them a reasonable opportunity to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


